                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

UNITED STATES OF AMERICA                          :
                                                  :
                                                  :
                    v.                            :       Criminal No. 2:20-cr-00143-JMG
                                                  :
JEREL ANDRE WILLIAMS                              :
                  Defendant.                      :
_________________________________________


                                          ORDER

      AND NOW, this 30th day of June, 2021, after consideration of Defendant Jerel Andre

Williams’ (“Williams”) Motion for a Bill of Particulars (ECF No. 20), Motion to Compel

Production of Brady Materials (ECF No. 21), Motion to Compel Production of Grand Jury

Instructions (ECF No. 22), and the Government’s Responses thereto (ECF Nos. 23–25), it is

hereby ORDERED as follows:


      1.     Williams’ Motion for a Bill of Particulars (ECF No. 20) is DENIED.

      2.     Williams’ Motion to Compel Production of Brady Materials (ECF No. 21) is

             GRANTED in part and DENIED in part. The United States is obligated,

             pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

             U.S. 150 (1972), subsequent cases, and Federal Rule of Criminal Procedure 5(f)(1),

             to timely disclose information favorable to the defense as to criminal liability on

             the charged offenses or mitigation of any punishment that may be imposed. Such

             favorable information includes information that may cast doubt on the credibility

             of government witnesses. Possible consequences for violating this order include
     exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary

     referral, and any other relief authorized by law.

3.   Williams’ Motion to Compel Production of Grand Jury Instructions (ECF No. 22)

     is DENIED.


                                           BY THE COURT:



                                           /s/ John M. Gallagher
                                           JOHN M. GALLAGHER
                                           United States District Court Judge




                                       2
